Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The action is in response to applicant’s amendment and arguments filed 05/17/2021. Claims 1-16 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the chamfered portion” in lines 2-3. Lines 6-7 of claim 1 recite ‘a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge’, thus establishing at least two chamfered portions. The recitation of ‘the chamfered portion’ in lines 2-3 render the claim unclear because it does not clearly state whether this limitation applies to the chamfered portions on both the trailing and the leading side edges or only one of the portions. For examination purposes, the claim limitation will be interpreted as the recitation in lines 2-3 reciting ‘each of the chamfered portions’. 
Claims 10-16 are indefinite as they depend on an indefinite base in claim 2 and fail to cure the deficiencies of said claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaki (US 2016/0023520 A1).
Regarding claim 1, Funaki teaches a pneumatic tire (Para. [0022]) comprising a plurality of main grooves extending in a tire circumferential direction (Fig. 1A. Ref. Num. 3, 4) and a sipe extending in a tire width direction in a rib defined by main grooves (Fig. 1A, Ref. Num. 10). The narrow groove 10 in Funaki is described as closing upon ground contact (Para. [0077]) which reads on the “sipe” recited in the instant application’s claim 1. Funaki also teaches that the narrow groove comprises a leading edge and a trailing edge (Fig. 1A, Ref. Num. 10), a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge (Fig. 1A, 1B, Ref. Num. 11), and a non-chamfered region comprising no other chamfered portion being present in a part facing each chamfered portion of the sipe (Fig. 1A, 1B, Ref. Num. 10, 11). Finally, Funaki teaches that the rib comprises and intersecting groove (Fig. 1A, Ref. Num. 2) intersecting with at least one out of the sipe or one of the chamfered portions, the intersecting groove extending across the at least one out of the sipe of the one of the chamfered portions, and extending away from the at least one out of the sipe of the 
Regarding claim 2, Funaki teaches that the maximum depth of the sipe (x) and the maximum depth of each of the chamfered portions (y) satisfy the relationship, x * 0.1 ≤ y ≤ x *0.3 + 1.0. The maximum depth of the sipe (narrow groove) in Funaki is 100 mm (Para. [0074]). Using the relationship in equation (1), the depth of the chamfered portion has to be between 10 mm and 31 mm in order to satisfy the claim limitation. Since the depth of the chamfered portion is 20 mm, that satisfies the relationship in the instant claim. Funaki also teaches that a sipe width of the sipe is constant in a range from an end positioned inward of the chamfered portion in a tire radial direction to a groove bottom of the sipe (Fig. 1B, Ref. Num. W1).
Regarding claims 4 and 11, Funaki teaches that the intersecting groove extends along a tire circumferential direction (Fig. 1A, Ref. Num. 2).
Regarding claim 6, Funaki teaches the rib comprising a plurality of units (Fig. 1A, Ref. Num. 7) comprising the sipe (Fig. 1A, Ref. Num. 10) and the chamfered portions (Fig. 1A, Ref. Num. 11). Funaki also teaches that the intersecting groove (Fig. 1A, Ref. Num. 2) with a sipe of the plurality of units (Fig. 1A, Ref. Num. 10, 7). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) as applied to claim 1 and 11 above, and further in view of Koishikawa (US 2015/0151584 A1).
Regarding claims 5 and 12, Funaki teaches the groove intersecting with the sipe (Fig. 1A, Ref. Num. 2), but does not teach the groove intersecting with one of the chamfered portions.
In an analogous art, Koishikawa teaches that the intersecting groove (Fig. 4, Ref. Num. 35) interesting with both the sipe (Fig. 4, Ref. Num. 36) and one of the chamfered portion (Fig. 4, Ref. Num. 36a).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki with Koishikawa to have the intersecting groove intersect with both the sipe and one of the chamfered portion. This modification will put the larger groove volume on the outside of the tire which will reduce tire noise on the outside of the tire (Koishikawa; Para. [0059]).
Regarding claim 13, Funaki teaches that the rib comprises a plurality of units (Fig. 1A, Ref. Num. 7) comprising the sipe (Fig. 1A, Ref. Num. 10) and the chamfered portions (Fig. 1A, Ref. Num. 11). Funaki also teaches that the intersecting groove (Fig. 1A, Ref. Num. 2) intersects with the sipe of each of the plurality of units (Fig. 1A, Ref. Num. 10, 7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) in view of Koishikawa (US 2015/0151584 A1) as applied to claim 13 above, and further in view of Murata (US 2010/0212795 A1).
Regarding claim 14, Funaki does not teach that the intersecting groove comprises a chamfered portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki and Koishikawa with Murata in order to have the intersecting groove comprise a chamfered portion. This modification will reduce abrasions of the corners of the blocks and prevent the loss of traction (Murata; Para. [0070]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0023520 A1) as applied to claim 1 above, and further in view of Murata (US 2010/0212795 A1).
Regarding claim 7, Funaki does not teach the intersecting groove comprising a chamfered portion.
In an analogous art, Murata teaches a tire where the intersecting groove comprises a chamfered portion (Fig. 9, Ref. Num. 7, K).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Funaki with Murata in order to have the intersecting groove comprise a chamfered portion. This modification will reduce abrasions of the corners of the blocks and prevent the loss of traction (Murata; Para. [0070]).
Claim 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Miyazaki et al. (US 2010/0084062 A1).
Regarding claim 1, Ebiko teaches a pneumatic tire (Para. [0019]) comprising a plurality of main grooves (Fig. 1A, Ref. Num. 14, 18) extending in a tire circumferential direction in a tread portion (Fig. 1A, Ref. Num. 10), a sipe extending in a tire width direction (Fig. 1A, Ref. Num. 42) in a rib (Fig. 1A, Ref. Num. 16) defined by the main grooves which comprises a leading and a trailing side edge (Fig. 1A, Ref. Num. 42), and that the rib comprises an intersecting groove (Fig. 1A, Ref. Num. 38) which intersects with 
In an analogous art, Miyazaki teaches lateral sipes (Fig. 1, Ref. Num. 5) wherein the sipe contains an edge on both the leading and the trailing side (Fig. 1, Ref. Num. 5) where both the leading side edge and the trailing side edge have a chamfered portion shorter than a sipe length (Fig. 3, Ref. Num. 6) and a non-chamfered region comprising no other chamfered portion (Fig. 3, Section opposite the wide portion 6) being present in the part facing each chamfered portion of the sipe (Fig. 3, Ref. Num. 6). 
It would have been obvious to one of ordinary skill in art before the effective filing date to modify Ebiko with Miyazaki in order to add chamfers on both sides of the sipe with a non-chamfered region facing the chamfered portion. This modification will improve both the ice braking and turning performance while increasing the dry steering ability (Miyazaki; Para. [0021]).
Regarding claim 2, Miyazaki teaches a maximum depth x of the sipe of 6.3 mm (Para. [0038],[0040]) and a maximum depth y of the chamfered portions of 2 mm (Table 1, Example 1) that satisfy a relationship x*0.1 ≤ y ≤ x*0.3 + 1.0. With a depth x of 6.3 mm, the depth y must be with a range of 0.63 mm and 2.89 mm, with the depth y taught by Table 1, Example 1 of 2 mm is within the range of. Miyazaki also teaches that a sipe width is constant in a range from an end portion located on an inner side in a tire radial direction of the chamfered portions to a groove bottom of the sipe (Fig. 3, Ref. Num. 5).
Regarding claims 3 and 10, Ebiko teaches a pneumatic tire wherein at least one of the intersecting groove (Fig. 1A, Ref. Num. 38) opens to one of the main groove (Fig. 1A, Ref. Num. 18).
Regarding claim 4 and 11, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) extends along a tire circumferential direction. 
Regarding claim 5 and 12, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) intersects with the sipe (Fig. 1A, Ref. Num. 42), but does not show that the intersecting groove 
Regarding claim 6 and 13, Ebiko teaches that the rib (Fig. 1A, Ref. Num. 16) comprises a plurality of units comprising the sipe (Fig. 1A, Ref. Num. 42), the chamfered portions (Miyazaki; Fig. 3, Ref. Num. 6), and the intersecting groove (Ebiko; Fig. 1A, Ref. Num. 38) intersecting with a sipe (Fig. 1A, Ref. Num. 42) of each of the plurality of units. 
Regarding claim 9, Ebiko teaches that the intersecting groove has a groove width of 4.0 mm (Para. [0089]) with satisfies the relationship 1.5 mm < W2 ≤ 7.0 mm.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Miyazaki et al. (US 2010/0084062 A1) as applied to claim 8 above, and further in view of Yoshida (US 2016/0144666 A1).
Regarding claim 8, Ebiko and Miyazaki do not teach that the maximum depth of the intersecting groove and the maximum depth of the sipe satisfy the relationship x*0.2 ≤ z ≤ x.
In an analogous art, Yoshida teaches that the maximum depth of the intersecting groove z (Fig. 1, Ref. Num. 10) is 30% to 45% the depth of the main groove (Para. [0037]) and the maximum depth of the sipe (x) (Fig. 1, Ref. Num. 18) is 65% to 75% of the depth of the main groove (Para. [0056]). When the depth of the intersecting groove as a percent of the main groove depth is divided by the depth of the sipe as a percent of the main groove depth, you are left with the depth of the intersecting groove as a percent of the depth of the sipe. Using the numbers taught by Yoshida, you find that the depth of the intersecting groove is between 0.4*x and 0.69*x, which satisfies the relationship of x*0.2 ≤ z ≤ x required by the instant claims.
. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Miyazaki et al. (US 2010/0084062 A1) as applied to claims 1 and 2 above, and further in view of Miyasaka (JP 2012171479 A, with English Machine Translation).
Regarding claims 7 and 14, Ebiko in view of Miyazaki does not teach that the intersecting groove comprises a chamfered portion.
In an analogous art, Ebiko teaches an intersecting groove (Fig. 2a, Ref. Num. 6) that intersects with a sipe (Fig. 2a, Ref. Num. S2, S3) and comprises a chamfered portion (Fig. 2a, 2c, Ref. Num. 6m). 
It would have been obvious to modify Ebiko and Miyazaki with Miyasaka to add a chamfered portion onto the intersecting groove. This modification will remove the locally low rigidity portion and improve the stone biting resistance (Para. [0022]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Miyazaki et al. (US 2010/0084062 A1) and Miyasaka (JP 2012171479 A) as applied to claim 14 above, and further in view of Yoshida (US 2016/0144666 A1).
Regarding claim 15, Ebiko, Miyazaki, and Miyasaka do not teach that the maximum depth of the intersecting groove and the maximum depth of the sipe satisfy the relationship x*0.2 ≤ z ≤ x.
In an analogous art, Yoshida teaches that the maximum depth of the intersecting groove z (Fig. 1, Ref. Num. 10) is 30% to 45% the depth of the main groove (Para. [0037]) and the maximum depth of the sipe (x) (Fig. 1, Ref. Num. 18) is 65% to 75% of the depth of the main groove (Para. [0056]). When the depth of the intersecting groove as a percent of the main groove depth is divided by the depth of the sipe as a percent of the main groove depth, you are left with the depth of the intersecting groove as 
It would have been obvious to modify Ebiko, Miyazaki, and Miyasaka with Yoshida in order to have the depth of the sipe and the intersecting groove in a range that will satisfy the relationship (2). This modification will improve on ice performance (Yoshida; Para. [0037], [0038]) and prevent the deterioration of the wear resistance of the land portion (Para. [0056]). 
Regarding claim 16, Ebiko teaches that the intersecting groove has a groove width of 4.0 mm (Para. [0089]) with satisfies the relationship 1.5 mm < W2 ≤ 7.0 mm.
Response to Arguments
Applicant’s amendments to the claims have overcome each claim objection and the 112(b) rejections of claims 1, 3, 5, 6, 10, 12, and 13 set forth in the Non-Final Office Action Mailed 03/03/2021.
Applicant's arguments filed 05/17/2021 in reference to the claim 1 rejection by Funaki (US 2016/0023520) have been fully considered but they are not persuasive. Applicant argues that the narrow groove in Funaki is not a sipe. Funaki teaches that the narrow groove closes on ground contact (Para. [0077]) which is how one of ordinary skill in the art would determine that the narrow groove is a sipe which would read on the sipe recited in the instant claims versus looking at the narrow groove width. It is noted that in the specification of the instant application says ‘The sipe 11 is a narrow groove having a groove width of 1.5 mm or less’. This description is merely a preferred embodiment which is an exemplary description and the sentence fails to constitute an explicit special definition therefore, claim 1 fails to require a sipe of 1.5 mm or less. 
Applicant’s arguments with respect to the claim 1 rejection by Yahashi (JP 2014-218101 A) in view of Hayashi (US 2019/0001753 A1) have been considered but are moot because the new ground of 
Barbarin (US 2017/0157989 A1) or Barbarin (WO 2015/197429 A1) are cited of interest for disclosing ‘the sipes have width suited to close up again at least in part when they enter the contact patch in which the tire is in contact with the roadway’ (US 2017/0157989; Para. [0006]), tires of size 40.00 R 57 (Para. [0062]), and ‘oblique sipes’ (narrow grooves) having a width of 8 mm (Para. [0068]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749